Case 18-34526 Document 171 Filed in TXSB on 07/26/19 Page 1 of 3




                                                                   ENTERED
                                                                   07/24/2019
                     Case 18-34526 Document 171 Filed in TXSB on 07/26/19 Page 2 of 3
                                               United States Bankruptcy Court
                                                Southern District of Texas
In re:                                                                                                     Case No. 18-34526-drj
Anthony Piggue                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0541-4                  User: VrianaPor                    Page 1 of 2                          Date Rcvd: Jul 24, 2019
                                      Form ID: pdf002                    Total Noticed: 8


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 26, 2019.
db            #+Anthony Piggue,    17402 West Blooming Rose Ct,   Cypress, TX 77429-6725
cr            #+Alicia Farias,   The Law Office of Ernie Garcia,    7457 Harwin Drive,    Suite 345,
                 Houston, TX 77036-2072
cr             +Comal Classic Custom Homes, Inc.,    c/o Streusand Landon Ozburn & Lemmon,
                 811 Barton Springs Road,    Suite 811,   Austin, TX 78704-1166
cr              J.P. Morgan Mortgage Acquisition Corp.,    c/o BDFTE, LLP,    Addison, TX 75001
cr             +Karon G Barbee CPA, Receiver,    10200 U.S. 290 West,   Austin, TX 78736-7723
cr             +Lakes of Rosehill Homeowners’ Association, Inc.,    Hoover Slovacek LLP,
                 c/o Curtis W. McCreight,    Galleria Tower II,   5051 Westheimer, Suite 1200,
                 Houston, TX 77056-5839
cr             +Mobile Mini, Inc.,    Cersonsky, Rosen & Garcia, P.C.,    1770 St. James Place,   Suite 150,
                 Houston, TX 77056-3422
cr             +Rushmore Loan Management Services LLC,    c/o BDFTE, LLP,    4004 Belt Line Rd Ste. 100,
                 Addison, TX 75001-4320

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 Ford Motor Credit Company LLC
cr                 JP Morgan Chase Bank, N.A.,
                                                                                                                    TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 26, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 24, 2019 at the address(es) listed below:
              Aamir Shahnawaz Abdullah    on behalf of Creditor    Karon G Barbee CPA, Receiver aamir@texatty.com
              Abbey U. Dreher    on behalf of Creditor    Rushmore Loan Management Services LLC sdecf@BDFGROUP.com
              Abbey U. Dreher    on behalf of Creditor    J.P. Morgan Mortgage Acquisition Corp.
               sdecf@BDFGROUP.com
              Alonzo Z Casas    on behalf of Creditor   JP Morgan Chase Bank, N.A., ecftxsb@aldridgepite.com,
               ACasas@ecf.inforuptcy.com
              Christopher R Murray    on behalf of Trustee Christopher R Murray CMurray@diamondmccarthy.com,
               crm@trustesolutions.net
              Christopher R Murray    christopher.murray@jmbllp.com, crm@trustesolutions.net
              Curtis W McCreight    on behalf of Creditor    Lakes of Rosehill Homeowners’ Association, Inc.
               mccreight@hooverslovacek.com,
               bankruptcy1@hooverslovacek.com;Mccreight.hsllp@gmail.com;nkay@hooverslovacek.com
              Erin E Jones    on behalf of Plaintiff Christopher R Murray erin@jmbllp.com, jessica@jmbllp.com
              Erin E Jones    on behalf of Trustee Christopher R Murray erin@jmbllp.com, jessica@jmbllp.com
              Ernesto Garcia, III     on behalf of Creditor Alicia Farias Ernie.Garcia@attorneyEG.com
              Frank Bonner Lyon    on behalf of Defendant Karon Barbee frank@franklyon.com, chris@franklyon.com
              Frank Bonner Lyon    on behalf of 3rd Party Plaintiff Karon Barbee frank@franklyon.com,
               chris@franklyon.com
              H. Gray Burks, IV    on behalf of Creditor Alicia Farias gburks@logs.com, nibates@logs.com
              Hector Duran, Jr     on behalf of U.S. Trustee    US Trustee Hector.Duran.Jr@usdoj.gov
              Jacquelyn Diane McAnelly    on behalf of Creditor    Mobile Mini, Inc. jmcanelly@law-crg.com,
               nmcconnell@law-crg.com
               Case 18-34526 Document 171 Filed in TXSB on 07/26/19 Page 3 of 3



District/off: 0541-4          User: VrianaPor              Page 2 of 2                  Date Rcvd: Jul 24, 2019
                              Form ID: pdf002              Total Noticed: 8


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John James Sparacino    on behalf of Trustee Christopher R Murray jjsparacino@vorys.com,
               kbconiglio@vorys.com;tlpavlock@vorys.com;prakers@vorys.com
              Matthew Hoffman     on behalf of Defendant    All Access Traffic Control Systems, LLC mhecf@aol.com
              Matthew Hoffman     on behalf of Defendant Nicole Robertson mhecf@aol.com
              Michael Glen Walker    on behalf of Debtor Anthony Piggue mwalker@walkerandpatterson.com,
               jjp@walkerandpatterson.com;mgoott@walkerandpatterson.com;wandp.ecf@gmail.com
              Miriam Goott    on behalf of Debtor Anthony Piggue mgoott@walkerandpatterson.com,
               jjp@walkerandpatterson.com;mwalker@walkerandpatterson.com;wandp.ecf@gmail.com
              Miriam Goott    on behalf of Plaintiff Anthony Piggue mgoott@walkerandpatterson.com,
               jjp@walkerandpatterson.com;mwalker@walkerandpatterson.com;wandp.ecf@gmail.com
              Miriam Goott    on behalf of Defendant Anthony Piggue mgoott@walkerandpatterson.com,
               jjp@walkerandpatterson.com;mwalker@walkerandpatterson.com;wandp.ecf@gmail.com
              Miriam Goott    on behalf of Defendant Karon Barbee mgoott@walkerandpatterson.com,
               jjp@walkerandpatterson.com;mwalker@walkerandpatterson.com;wandp.ecf@gmail.com
              Mitchell J. Buchman    on behalf of Creditor    Rushmore Loan Management Services LLC
               sdecf@bdfgroup.com
              R Christopher Naylor    on behalf of Creditor    Ford Motor Credit Company LLC kimg@dntlaw.com
              Rhonda Bear Mates    on behalf of Creditor    Comal Classic Custom Homes, Inc. mates@slollp.com,
               rangel@slollp.com
              Stephen Wayne Lemmon    on behalf of Creditor    Comal Classic Custom Homes, Inc. lemmon@slollp.com,
               mates@slollp.com
              Stephen Wayne Lemmon    on behalf of Defendant    Comal Classic Custom Homes, Inc.
               lemmon@slollp.com, mates@slollp.com
              Stephen Wayne Lemmon    on behalf of Plaintiff    Comal Classic Custom Homes lemmon@slollp.com,
               mates@slollp.com
              Stephen Wayne Lemmon    on behalf of Defendant Troy French lemmon@slollp.com, mates@slollp.com
              US Trustee   USTPRegion07.HU.ECF@USDOJ.GOV
                                                                                              TOTAL: 31
